DETAILED ACTION
“Cold Rolling Mill with Alternative Feed of a Steel Strip Over Two Different Paths”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Kourosh Salehi on Friday April 22, 2022.
The application has been amended as follows: 
In claim 3, line 2: please replace “initially moving toward” with --initially moving the second steel strip toward--       
In claim 3, line 5: please replace “the heating device” with --a heating device-- 
In claim 4, line 2: please replace “moving the second steel strip somewhat away from” with --moving the second steel strip away from--               
In claim 5, line 2: please replace “the cold rolling mill has a” with --a--
In claim 5, line 16: please replace “and at which” with --at which--
In claim 7, line 2: please replace “loop lifter” with --a loop lifter--
Allowable Subject Matter
Claims 1-10 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 relates to a method for cold-rolling a steel strip and independent claim 5 relates to a cold rolling mill; both of these claims require at least: 
A cold-rolling mill having at least one roll stand
The cold rolling mill has a first path, starting from the first uncoiling reel, the first steel strip is fed to the roll stand via the first path; no heating device for heating the first steel strip is arranged in the first path
The cold rolling mill has a second path; starting from the first or second uncoiling reel, the second steel strip can be fed to the roll stand; a heating device for heating the second steel strip is arranged in the second path
Wherein second path is longer than the first path.
None of the references identified by the Office teach or suggest this unique combination of features in a cold rolling mill/method for cold rolling. The following references are similar to the instant invention but lack critical features:
Charre et al (US 2016/0016212 A1) discloses a cold-rolling mill and method for rolling a metal strip (¶0001; fig. 1); in the apparatus of Charre, a metal strip (3) is fed from one of two uncoiling reels (1, 2) through a path (including accumulator (6)) to a roller mill (7; having rolls arranged on roll stands). Despite the presence of two uncoiling reels (1, 2) and a roll stand (7), neither the strip (3) that travels from the first uncoiling reel (1) to the roll stand (7) nor the strip (3) that travels from the second uncoiling reel (2) to the roll stand (7) is subjected to heat along the path of travel before undergoing cold rolling. 
Hisayoshi et al (DE 102010047938 A1 – Reference is made to the machine translation provided with this Office Action) discloses a cold rolling mill wherein a magnetic steel strip (9) travels along a path from a first uncoiling reel (1/8, fig. 2) through an alignment device (5) to an induction heater (7) and finally through the roll stand (2; Pg. 4, ¶14 – Pg. 5, ¶1). Ishii teaches that heating the magnetic steel strip (9) prior to cold-rolling to prevent breakage of the strip during rolling (Abstract). Ishii does not teach or suggest the provision of a second path to the roll stand in which the strip is not heated prior to rolling. 
None of the references identified by the Office teach or suggest a cold rolling mill wherein a first strip is rolled without being heated along the path of travel from the uncoiling reel to the roll stand, while a second strip – which travels along a second path from an uncoiling reel to the roll stand, said second path being longer than the first path – is heated along said second path. Instead, the references that teach heating the strip prior to cold rolling (including Hisayoshi and Tsuzuki (JPH0760303A) teach away from rolling a steel strip without heating, as such rolling often results in breakage of the strip. As such, independent claims 1 and 5 are deemed to be non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 and not relied upon are cited to show other cold rolling mills with features similar to those of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katie L. Parr/Examiner, Art Unit 3725       

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725